DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed December 31, 2021, with respect to claims 1-4, 7, and 8 have been fully considered but they are not persuasive.
Examiner maintains that previously cited US 2017/0219790 (hereinafter “Debban”) teaches un-bonded lengths which vary along a predefined length of adjacent optical fibers. Specifically, paragraph [0035] of Debban teaches random or pseudo-random distribution, which would certainly produce varying unbonded lengths along the predefined length of adjacent optical fibers.
Applicant’s arguments, with respect to claims 5 and 9-17 have been fully considered and are persuasive.  The rejection of claims 5 and 9-17 has been withdrawn. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Debban.
.









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Debban in view of US 2015/0234139 (hereinafter “Cignarale”).
Regarding claim 2, Debban teaches the limitations of the base claim 1. Debban does not teach that the bonded length Li varies in range of 2 millimeters to 40 millimeters. Cignarale teaches an intermittently bonded optical fiber ribbon wherein a bonded length Li varies in range of 2 millimeters to 40 millimeters (par. [0040]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the bonded length Li of Debban so as to vary in a range of 2 millimeters to 40 millimeters as taught by Cignarale. The motivation would have been to improve ribbon flexibility (par. [0040]).

Regarding claim 3, Debban teaches the limitations of the base claim 1. Debban does not teach that the un-bonded length has a shortest distance SDi, within the predefined length, wherein the shortest distance SDi, varies in range of 2 millimeters to 25 millimeters. Cignarale teaches an intermittently bonded optical fiber ribbon wherein an un-bonded length has a shortest distance SDi, within a predefined length, wherein the shortest distance SDi, varies in range of 2 millimeters to 25 millimeters (par. [0040]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the shortest distance of the un-bonded length SDi of Debban so as to vary in a range of 2 millimeters to 25 millimeters as taught by Cignarale. The motivation would have been to improve ribbon flexibility (par. [0040]).
Regarding claim 4, Debban teaches the limitations of the base claim 1. Debban does not teach that the un-bonded length has a longest distance LDi within the predefined length, wherein the longest distance LDi varies in range of 5 millimeters to 180 millimeters. Cignarale teaches an intermittently bonded optical fiber ribbon wherein an un-bonded length has a longest distance .




Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Debban in view of US 2018/0074261 (hereinafter “Burek”).
Regarding claim 7, Debban teaches the limitations of the base claim 1. Debban does not teach that the plurality of optical fibres has a diameter in range of 160 micrometers to 250 micrometers. Burek teaches an intermittently bonded optical fiber ribbon wherein the plurality of optical fibres has a diameter in range of 160 micrometers to 250 micrometers (pars. [0003], [0005], [0025], [0030], [0031]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the fiber diameter of Debban so as to be in a range of 160 micrometers to 250 micrometers, as taught by Burek. The motivation would have been to improve ribbon rollability and packing density (par. [0003]).
Regarding claim 8, Debban teaches the limitations of the base claim 1. Debban does not teach that the plurality of optical fibres has a pitch in range of 160 micrometers to 250 micrometers. Burek teaches an intermittently bonded optical fiber ribbon wherein the plurality of optical fibres has a pitch in range of 160 micrometers to 250 micrometers (pars. [0003]-[0005], [0030]-[0032]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the fiber pitch of Debban so as to be in a range of 160 micrometers to 250 micrometers, as taught by Burek. The motivation would have been to improve ribbon rollability and packing density (par. [0003]).





Allowable Subject Matter
Claims 10-17 are allowed.
Claims 5, 6, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious a repeatable bonding pattern that shifts with a specific distance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581.  The examiner can normally be reached on Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY M BLEVINS/Primary Examiner, Art Unit 2883